Citation Nr: 1506904	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a hearing videoconference hearing before the Board in July 2011, and rescheduled in August 2011; he failed to report and his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702. (2014)  In October 2012, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims his hypertension is secondary to his service-connected diabetes mellitus.  In the October 2012 remand, the Board noted that there were conflicting medical opinions in the record regarding the etiology of the hypertension, and observed that the opinions were not accompanied by supporting rationale.  The Board directed development for a medical opinion regarding the etiology of the hypertension, to include whether it was caused or aggravated by the Veteran's service-connected diabetes mellitus.  While an examination was conducted, and the examiner opined that the absence of renal dysfunction meant that hypertension was not secondary to diabetes mellitus, the opinion did not address whether diabetes aggravated the Veteran's hypertension.  Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Corrective action is needed.

Accordingly, the case is REMANDED for the following:

1.  The record should be forwarded to the November 2012 VA examiner for review and an advisory opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's hypertension was caused or aggravated by his diabetes mellitus.  The examiner must comment on the opinions in the record that state the Veteran's hypertension is due to his diabetes.  If the examiner who conducted the November 2012 examination is unavailable to provide the opinions sought, the AOJ should arrange for further examinations of the Veteran by appropriate medical providers to secure the opinions.  The examiner(s) must include rationale with the opinion.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Boar

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

